Citation Nr: 1108420	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-32 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for migraine headaches.   

2.  Whether new and material evidence has been presented to reopen the claim of service connection for tinea cruris.    

3.  Whether new and material evidence has been presented to reopen the claim of service connection for colonitis (colitis). 

4.  Entitlement to service connection for a bilateral hearing loss disability.   

5.  Entitlement to service connection for heart murmur.   

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1972, including service in Vietnam from December 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO. 

Preliminary Matters

On the application to reopen the claim of service connection for tinea cruris, the record shows that in a rating decision in June 1983 the RO denied the Veteran's original claim for VA disability compensation, namely, service connection for migraine headaches, tinea cruris, colonitis, and shrapnel wounds of the back and legs.  In the notice of the adverse determination, the RO notified the Veteran: "We cannot grant your claim for disability benefits.  The evidence does not establish service connection for the following: colonitis, migraine headaches, shrapnel legs and back."  The RO inadvertently omitted tinea cruris, but the Veteran was notified of his procedural and appellate rights.  The Veteran did not appeal the RO's decision. 

Under the "implicit denial rule," the claim of service connection for tinea cruris is deemed to have been denied and finally adjudicated.  Here it would be clear to a reasonable person that the RO's action that expressly referred to a claim for benefits was intended to dispose of the all the disabilities claimed by the Veteran.  And the application of the "implicit denial rule'' does not violate the due process right to receive fair notice of the RO's decision denying the claim.  


See Munro v. Shinseki, 616 F.3d 1293, 1297-1300 (Fed. Cir. 2010) ("implicit denial rule" terminates a pending claim); see Adams v. Shinseki, 568 F.3d 956, 964-65 (2009) (Fed. Cir. 2009) (the key question in the inquiry for the "implicit denial rule" is the reasonable person standard and "implicit denial rule" does not violate the due process right to receive fair notice of the RO's decision denying the claim); see Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (Fed. Cir. 2006) (where more than one claim is filed and the RO's decision acts on one of the claims, but fails to specifically address one claim, the claim not addressed is deemed denied). 

Therefore, the unappealed rating decision in June 1983 by the RO, denying service connection for tinea cruris, became final and new and material evidence is needed to reopen the claim. 

The Veteran has claimed service connection for colonitis.  Because "colonitis" is not a medically recognized condition, the claimed disability is best described as colitis or irritable bowel syndrome, which is characterized by diarrhea, which is the primary symptom described by the Veteran.  For accuracy and consistency in the decision, the Board is referring to the claim as colitis (irritable bowel syndrome). 

On all the applications to reopen the claims of service connection, the Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is not dispositive. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, the Board has styled the claims to reflect that finality had attached to the previous rating decision, denying the claims of service connection.  

The Veteran has a pending application to reopen the claim of service connection for tinnitus and a pending claim for a dental condition and a pending claim of service connection for obesity secondary to service-connected posttraumatic stress disorder, which have not yet been adjudicated by the RO. 




The reopened claims of service connection migraine headaches, tinea cruris, and colitis (irritable bowel syndrome) are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision dated in June 1983, the RO denied service connection for migraine headaches; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record. 

2.  The evidence presented since the rating decision in June 1983 by the RO, denying service connection for migraine headaches, relates to an unestablished fact necessary to substantiate the claim. 

3.  In a rating decision dated in June 1983, the RO denied service connection for tinea cruris; under the "implicit denial rule," the rating decision became final based on the evidence then of record.

4.  The evidence presented since the rating decision in June 1983 by the RO, denying service connection for tinea cruris, relates to an unestablished fact necessary to substantiate the claim. 

5.  In a rating decision dated in June 1983, the RO denied service connection for colitis (irritable bowel syndrome); after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.




6.  The evidence presented since the rating decision in June 1983 by the RO, denying service connection for colitis (irritable bowel syndrome) relates to an unestablished fact necessary to substantiate the claim.

7.  A bilateral hearing loss disability was not affirmatively shown to have been present in service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.

8.  A heart murmur is not shown since service or currently. 


CONCLUSIONS OF LAW

1.  The rating decision in June 1983 by the RO, denying service connection for migraine headaches, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in June 1983 by the RO, denying service connection for migraine headaches, is new and material and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The rating decision in June 1983 by the RO, denying service connection for tinea cruris, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision in June 1983 by the RO, denying service connection for tinea cruris, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


5.  The rating decision in June 1983 by the RO, denying service connection for colitis (irritable bowel syndrome), became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

6.  The additional evidence presented since the rating decision in June 1983 by the RO, denying service connection for colitis (irritable bowel syndrome), is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

7.  A bilateral hearing loss disability was not incurred in or aggravated by service and service connection for a bilateral hearing loss disability may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

8.  A heart murmur was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the grant of the Veteran's application to reopen the previously denied claims of service connection for migraine headaches, tinea cruris, and colitis (irritable bowel syndrome), further discussion here of compliance with Kent is not necessary.

On the claims of service connection for a bilateral hearing loss disability and for a heart murmur, the Veteran was provided with pre- and post- adjudication VCAA notice by letters, dated in May 2005 and in August 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  







In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim).

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in December 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

On the claims of service connection for a bilateral hearing loss disability and for a heart murmur, under 38 .S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in August 2006, in October 2008 and in August 2009.  The reports of examination are adequate as the reports account for the significant facts of the claims and provide an explanation for the opinions expressed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or VA opinion has been met.  38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

Although the prior unappealed rating decision of the RO became final, the rating decision may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

As the Veteran's current application to reopen the claim was received in 2005, the current regulatory definition of new and material evidence applies.






New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

Migraine Headaches 

Procedural History and Evidence Previously Considered 

In a rating decision in June 1983, the RO denied service connection for migraine headaches on the grounds that migraine headaches first identified after service were unrelated to a disease or injury in service.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 




The service treatment records show that in September 1970 the Veteran gave a history of headaches associated with emotional stress.  In October 1971, the Veteran complained of cervical pain and headaches over a two week period.  The pertinent finding was cervical spasm.  In December 1971, the Veteran complained of several symptoms, including headaches, and the impression was viral syndrome.  On separation examination, headache was not listed as a diagnosis. 

After service, on VA examination in March 1983, the Veteran complained of headaches in the temporal and frontal regions with nausea, but not ocular symptoms, occurring about once a month since 1969.  The diagnosis was migraine headache by history. 

Additional Evidence and Analysis

The service personnel records show that the Veteran was stationed at Camp Lejune from August 1970 to June 1972. 

VA records show that in October 1980 the Veteran complained of recurring frontal headaches since Vietnam.  Private medical records show that in September 2004 the Veteran complained of headaches after he reduced his blood pressure medication.  On VA examination in May 2005, the Veteran stated that migraine headaches started in service.  

In statements in support of his claim, the Veteran stated that his headaches started in Vietnam.  

The Veteran has submitted information obtained from the Agency for Toxic Substances and Disease Registry (ATSDR) about drinking water contaminated with volatile organic compounds at the U.S. Marine Corps Base, Camp Lejeune, North Carolina from about November 1957 to February 1987.  The organic compounds included perchloroethylene or tetrachloroethylene (PCE), and trichloroethylene (TCE).  There is also information that occupational exposure to PCE or TCE has been linked to headache.  

The claim of service connection was previously denied because migraine headaches were first identified after service and the migraine headaches were unrelated to a disease or injury in service.  

The Veteran is competent to describe headaches.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent as to symptoms of an illness, but not as to a particular illness).  

And the Veteran's statements that headaches began in Vietnam for the purpose of establishing whether new and material evidence has been submitted, are presumed credible.  Justus at 513.  The presumed competent lay evidence and evidence that headaches may be associated with service, including an environmental hazard at Camp Lejeune, where the Veteran was stationed, constitute new and material evidence as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of post-service headaches that may be associated with service.  

And the claim of service connection for migraine headaches is reopened, but further factual development is needed before reaching a decision on the merits of the reopened claim.








Tinea Cruris 

Procedural History and Evidence Previously Considered

In a rating decision dated in June 1983, the RO denied service connection for tinea cruris on the grounds that tinea cruris was not shown in service and tinea cruris first identified after service was unrelated to service.  After the Veteran was notified of his right to appeal, under the "implicit denial rule," the rating decision became final by based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a skin disease.  On separation examination, the skin was evaluated as normal and a skin disease was not listed as a diagnosis.  

After service, on VA examination in March 1983, the Veteran described a fungal infection in the area of the groin and thighs since he was in Vietnam in 1969 for which he was treated in service and last treated in 1979.  The impression was tinea cruris even with a negative examination.  The VA examiner stated that the Veteran may have acquired a fungal infection in Vietnam and reexamination was needed to confirm the diagnosis of tinea microscopically. 

Additional Evidence and Analysis 

The service personnel records show that the Veteran was stationed at Camp Lejeune from August 1970 to June 1972. 

Private medical records show that in January 1993 and in April 2000 the pertinent finding was tinea cruris.  In September 2004, the Veteran had a skin rash described as a fungal infection.  VA records show that in January 2005 history included a rash since Vietnam.  The pertinent finding was a rash on legs and groin.  The assessment was chronic rash, most likely fungal.  In March 2005, the impression was tinea (KOH positive).  On VA Agent Orange examination in May 2005, the pertinent finding was tinea cruris.  

In statements in support of his claim, the Veteran stated that his skin condition started in Vietnam.  

The Veteran also submitted information obtained from the Agency for Toxic Substances and Disease Registry (ATSDR) about drinking water contaminated with volatile organic compounds at the U.S. Marine Corps Base, Camp Lejeune, North Carolina from about November 1957 to February 1987.  The organic compounds included perchloroethylene or tetrachloroethylene (PCE), and trichloroethylene (TCE).  There is also information that occupational exposure to PCE and TCE has been linked to skin rashes.  

The claim of service connection was previously denied because tinea cruris first identified after service was unrelated to service. 

A skin condition is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  McCartt v. West, 12 Vet. App. 164 (1999).  

Therefore the Veteran is competent to state that a skin condition was present in Vietnam and his statements for the purpose of establishing whether new and material evidence has been submitted, are presumed credible.  Justus at 513.  

The presumed competent lay evidence and evidence that a skin condition may be associated with service, including an environmental hazard at Camp Lejeune, where the Veteran was stationed, constitute new and material evidence as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence that post-service tinea may be associated with service.  And the claim of service connection for tinea cruris is reopened, but further factual development is needed before reaching a decision on the merits of the reopened claim.





Colitis (Irritable Bowel Syndrome)

Procedural History and Evidence Previously Considered

In a rating decision dated in June 1983, the RO denied service connection for colitis (irritable bowel syndrome) on the grounds that colitis (irritable bowel syndrome) was unrelated to a disease or injury in service in the absence of continuity of symptomatology.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The service treatment records show that in June 1970 the Veteran stated that from January to March 1970 he had intermittent diarrhea.  In December 1971, the Veteran was treated for flu syndrome, including symptoms of diarrhea.  

In April and May 1972, the Veteran complained of diarrhea and abdominal cramping.  A fecal test was negative for blood.  On separation examination, the abdomen and viscera and the anal and rectal evaluations were normal and a disease of the colon was not listed as a diagnosis.  

After service, on VA examination in March 1983, the Veteran described diarrhea associated with cramps since 1969.  He stated that he had been told it was colitis (irritable bowel syndrome).  The examination was normal. 

Additional Evidence and Analysis

The Veteran was stationed at Camp Lejeune from August 1970 to June 1972.

VA records show that in October 1980 the Veteran complained of diarrhea since Vietnam.  In January 2005, the Veteran complained of daily frequent stools with blood and mucus since the 1969.  History included irritable bowel syndrome.  In March 2005, the impression was chronic diarrhea, likely functional. 


After a colonoscopy in April 2005, the impression was chronic diarrhea with no evidence of irritable bowel syndrome or chronic infections.  On VA Agent Orange examination in May 2005, the assessment was chronic diarrhea (functional).  In August 2005, chronic diarrhea was noted and celiac disease was suspected. 

In statements in support of his claim, the Veteran stated that diarrhea started in Vietnam.  

The Veteran also submitted information obtained from the Agency for Toxic Substances and Disease Registry (ATSDR) about drinking water contaminated with volatile organic compounds at the U.S. Marine Corps Base, Camp Lejeune, North Carolina from about November 1957 to February 1987.  The organic compounds included perchloroethylene or tetrachloroethylene (PCE), and trichloroethylene (TCE).  There is also information that occupational exposure to PCE and TCE has been linked to gastrointestinal irritation. 

The Veteran is competent to describe symptoms of abdominal pain and diarrhea.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent as to symptoms of an illness, but not as to a particular illness).  

And the Veteran's statements that diarrhea began in Vietnam for the purpose of establishing whether new and material evidence has been submitted, are presumed credible.  Justus at 513.  




The presumed competent lay evidence and evidence that diarrhea may be associated with service, including an environmental hazard at Camp Lejeune, where the Veteran was stationed, constitute new and material evidence as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of post-service diarrhea that may be associated with service.  

And the claim of service connection for colitis (irritable bowel syndrome) is reopened, but further factual development is needed before reaching a decision on the merits of the reopened claim

Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

For a Veteran, who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (1996).






Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

A Bilateral Hearing Loss Disability 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The threshold for normal hearing is from 0 to 20 decibels, and a higher threshold level indicates some degree of hearing loss, but not a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

The service treatment records show that on audiology testing on entrance examination the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, 4000, Hertz in the RIGHT ear were 5, 0, 0, 0, and 0, respectively; and in the LEFT ear, 10, 0, 0, 10, and 0, respectively.  On audiology testing on separation examination the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, 4000, Hertz in the RIGHT ear were 5, 5, 5, 15, and 10, respectively; and in the LEFT ear, 10, 10, 5, 20, and 10, respectively. 

After service on VA examination in August 2006, the Veteran stated that he was exposed to small arms fire and to the firing of a .50 caliber machine gun in Vietnam.  He denied occupational or recreational noise exposure after service.  

On audiology testing, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 10, 35 and 40, respectively; and in the LEFT ear, 15, 15, 15, 30, and 40, respectively.  The speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  

The diagnosis was sensorineural hearing loss.  The VA examiner, trained in audiology, stated the Veteran's hearing was normal in service on entrance and on separation audiograms, which indicated that damage to the hearing mechanism did not occur during service. 

On VA examination in October 2008, the Veteran stated that he was exposed to small arms fire in Vietnam.  He denied occupational or recreational noise exposure after service.  


On audiology testing, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 15, 35 and 40, respectively; and in the LEFT ear, 15, 15, 15, 35, and 40, respectively.  The speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.  

The VA examiner, trained in audiology, expressed the opinion that it was less likely than not caused by noise exposure in service.  The VA examiner stated that hearing in service was normal which indicated that the Veteran's hearing was not damaged in service and that the hearing loss was first documented in 2006 many years after service. 

On VA examination in August 2009, the Veteran stated that he was exposed to PCE and TCE from 1970 to 1972 at Camp Lejeune, resulting in hearing loss.  

On audiology testing, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 20, 20, 40 and 40, respectively; and in the LEFT ear, 20, 20, 20, 40, and 40, respectively.  The speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  

The VA examiner, a physician, after a review of the medical literature, including that submitted by the Veteran, found no evidence that exposure to PCE or TCE lead to hearing loss and that exposure to TCE while associated with auditory damage in laboratory rats, no association was found in humans who had occupational exposure to TCE.   The VA physician then expressed the opinion that hearing loss was less likely than not caused by exposure to PCE or TCE. 







Analysis 

On the basis of the service treatment records alone, as none of the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, 4000, Hertz was over 20, the Veteran's hearing was within normal limits on entrance and on separation examinations, and a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Regarding the Veteran's statements and testimony that in Vietnam he was exposed to small arms fire and the firing of a .50 caliber machine gun, the statements and testimony are consistent with the circumstances and conditions of the Veteran's service in Vietnam and is satisfactory evidence that the Veteran experienced noise exposure during service, which answers the question of what happened in service, but not the questions of a current disability or of a nexus to service, and competent evidence is still required to establish a current disability and nexus of the current disability to service.  38 U.S.C.A. § 1154(a) and (b); Collette v. Brown, 82 F.3d 389 (1996).

As the Veteran had noise exposure in service, but not a hearing loss disability under 38 C.F.R. § 3.385, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As for chronicity, in light of evidence of normal hearing by audiogram and in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing loss during service, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.  



As the fact of chronicity in service is not adequately supported, then service connection may be shown by either continuity of symptomatology after service, 38 C.F.R. § 3.303(b), or by presumptive service connection, 38 C.F.R. §§ 3.307 and 3.309, or by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service, 38 C.F.R. § 3.303(d).

Although the service treatment records do not document a hearing loss disability, the Veteran is competent to describe symptoms of impaired hearing, which symptoms are within the realm of the Veteran's personal knowledge, as the symptoms are perceived through the use of one's senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).

While the Board finds that the Veteran is competent to describe symptoms of impaired hearing and the Veteran's statements and testimony are credible, as it does not necessarily follow that there is a relationship between the current hearing loss disability and the continuity of symptomatology that the Veteran avers, and as a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).



Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standard of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability under 38 C.F.R. § 3.385 by audiogram.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current hearing loss disability was present during service.  To this extent the Veteran's statements and testimony are excluded or not admissible, that is, the statements and testimony are not to be considered as favorable evidence in support of the claim.  

After service, VA records in August 2006 document sensorineural hearing loss by audiogram, 34 years after service, which is well beyond the one-year period after discharge from service in 1972 for presumptive service connection for sensorineural hearing loss as a chronic disease and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established.  



As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, after service, there is no evidence that a health-care professional diagnosed a hearing loss disability before 2006 and no health-care professional has associated the current hearing loss disability to noise exposure in service. 

To the extent the Veteran has expressed an association between the current hearing loss disability and noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and noise exposure in service. 

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385 the Board need not reach the question of whether or not the Veteran's statements and testimony credible.  

The competent evidence of record on the question of causation, that is, a link or nexus or association, between a current hearing loss disability and noise exposure in service consists of the findings and opinions of VA examiners, including examiners trained in audiology and a physician, who are qualified through specialized education, training, or experience to offer a diagnosis or opinion on a hearing loss disability under 38 C.F.R. § 3.385. 





On VA examination in August 2006, considering the Veteran's history of noise exposure in Vietnam, the VA examiner, trained in audiology, stated the Veteran's hearing was normal in service on entrance and on separation audiograms, which indicated that damage to the hearing mechanism did not occur during service.  On VA examination in October 2008, considering the Veteran's history of noise exposure in Vietnam, the VA examiner, trained in audiology, expressed the opinion that it was less likely than not the current hearing loss disability was caused by noise exposure in service.  The VA examiner stated that hearing in service was normal, which indicated that the Veteran's hearing was not damaged in service and that the hearing loss was first documented in 2006 many years after service.  On VA examination in August 2009, considering the Veteran's history of exposure to PCE and TCE at Camp Lejeune, the VA examiner, a physician, after a review of the medical literature, including that submitted by the Veteran, found no evidence that exposure to PCE or TCE lead to hearing loss and that exposure to TCE while associated with auditory damage in laboratory rats, no such association was found in humans who had occupational exposure to TCE.   The VA physician then expressed the opinion that the hearing loss disability was less likely than not caused by exposure to PCE or TCE.

As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board finds the evidence highly probative on the question of causation and the evidence opposes, rather than supports, the claim.

The Veteran has cited to medical articles as evidence of a link between his current health problems and exposure to PCE and TCE, but the articles do not constitute competent evidence of the alleged medical nexus, that is, linking a hearing loss disability to exposure to PCE or TCE as a VA physician explained after a review of the medical literature, including that submitted by the Veteran, there is no evidence that exposure to PCE or TCE leads to hearing loss and that exposure to TCE while associated with auditory damage in laboratory rats, no association was found in humans who had occupational exposure to TCE.   


See Sacks v. West, 11 Vet. App. 314, 317 (medical articles that are inconclusive do not establish the plausibility of causation). 

As the competent medical evidence of record opposes rather than supports the claim as explained and as there is no competent medical evidence favorable to claim, the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b), or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Heart Murmur

Facts

The service treatment records show that in May 1970 the Veteran was admitted to a Naval Hospital for evaluation of cardiac arrhythmia.  The records show that the Veteran had developed intermittent chest pains six months prior to admission.  The initial diagnosis was premature atrial contractions.  On further evaluation, there was no history of acute rheumatic fever, heart disease, or heart murmur.  The cardiovascular examination failed to demonstrate any cardiomegaly, and the heart tones were normal.  There was no murmur heard.  The diagnosis was no disease found.  

In September 1970, the Veteran complained of chest pain.  Physical examination found no murmur.  In January 1972, the Veteran complained of chest pain.  The diagnosis was impending viral gastroenteritis.  On separation examination, history included the diagnosis of cardiac arrhythmia and the diagnosis of premature atrial contractions.  The cardiac evaluation was normal.  A heart murmur was not listed as a diagnosis. 

After service in a rating decision in November 2005, the RO granted service connection for hypertension.

On VA examination in October 2008, there was no heart murmur.  An echocardiogram was negative for a heart murmur.  An EKG showed an old inferior infarct.  The diagnosis was old myocardial infarction.

In a rating decision in December 2008, the RO granted service connection for old myocardial infarction.  

On VA examination in September 2009, the VA examiner, a physician, found no evidence of a heart murmur in service or on the examination.  The VA physician did note that an echocardiogram in October 2008 showed mitral regurgitation that may produce a murmur.  The VA physician explained that a heart murmur is generally caused by abnormal blood flow through the cardiac valves.  After a review of the medical literature, the VA physician found no evidence of a link between PCE or TCE and a heart murmur.  The VA physician then expressed the opinion that a heart murmur was not caused by exposure to toxic water in service either at Camp Pendleton or Camp Lejeune.   The diagnoses were left ventricular hypertrophy and atrial arrhythmia, currently quiescent.

Analysis

A heart murmur is defined as an auscultatory sound, benign or pathologic, of cardiac or vascular origin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1207 (31st ed. 2007).  Cardiac arrhythmia is defined as a variation from the normal rhythm of the heartbeat.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 135 (31st ed. 2007).

On the basis of the service treatment records alone, a heart murmur was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

While the Veteran has stated that he had a heart murmur in service, the Veteran's statement as a lay person is competent evidence only to the extent that the statement relates to a matter that can be observed and described by a lay person.  

And competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker at 74.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is competent to describe symptoms, which he can sense, that is, observed, a heart murmur is a not condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a heart murmur is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).



Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau at 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).

As a heart murmur is detect by listening to the sound of blood flow through the heart, the presence of a heart murmur cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, without specialized education, training, or experience.   For this reason, a heart murmur is not a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a heart murmur.  Where, as here, there is a question of the presence or a diagnosis of a heart murmur not capable of lay observation by case law, and a heart murmur is not simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a heart murmur either in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and the statements are not to be considered as competent evidence favorable to claim.  

And there is no competent evidence either contemporaneous with or after service that a heart murmur was noted during service, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for the Veteran describing a contemporaneous medical diagnosis, there is no diagnosis of a heart murmur in service or since service.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has diagnosed a heart murmur since service or currently. 

Since the Veteran's statements and testimony about the presence of a heart murmur in service or since service is not competent evidence, the Board need not reach the credibility or probative value of the statements or testimony. 

The record does show that the Veteran was evaluated for cardiac arrhythmia in service, which is different from a heart murmur, but no heart disease was shown in service.  

After service, service connection has been established for hypertension and residuals of a myocardial infarction, which is included in the term "ischemic heart disease," which also includes coronary artery disease, for which there is a presumption of service connection for Veteran who served in Vietnam during the Vietnam era as the Veteran did.  38 C.F.R. § 3.309(e) as amended effective August 31, 2010.  75 Fed. Reg. 53202 (2010).  

The competent evidence of record, pertaining to a heart murmur, consists of the report of VA examination in September 2009 by a VA physician, who is qualified by specialized education, training, or experience to offer a medical diagnosis, and who found no evidence of a heart murmur in service or currently or evidence in the medical literature of a link between a heart murmur and PCE or TCE.  

The evidence opposes, rather than supports, the claim.  

In the absence of competent evidence that the Veteran has a current heart murmur, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

As new and material evidence has been presented, the claim of service connection for migraine headaches is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for tinea cruris is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for colitis (irritable bowel syndrome) is reopened, and to this extent only the appeal is granted. 

Service connection for a bilateral hearing loss disability is denied. 

Service connection for heart murmur is denied.


REMAND

On the reopened claims of service connection for migraine headaches, tinea cruris, and colitis (irritable bowel syndrome), the evidence of record is insufficient to decide the claims on the merits, further development of the facts under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological examination to determine the following: 





Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), or an opinion is not possible without resort to speculation that current headaches are related to frontal headaches that began in Vietnam in 1969, which is not entered in the service treatment records, but the Veteran testified that he has had recurrent headaches since 1969 and he is competent to describe headaches. 

Considering accepted medical principles, pertaining to headaches, the VA examiner is asked to comment on whether the current headaches represent a continuation or progression of the headaches the described by the Veteran in service or the development of a new and separate condition after service.

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, when one cause, namely, the headaches in service, is not more likely than any other to cause the post-service headaches and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.





If the current headaches are unrelated to service, the VA examiner is asked to express an opinion on whether the current headaches are aggravated by posttraumatic stress disorder. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of headaches beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

The Veteran's file should be provided to the examiner for review. 

2.  Afford the Veteran a VA dermatology examination to determine the following: 

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), or an opinion is not possible without resort to speculation that tinea cruris is related to a skin rash that began in Vietnam in 1969, which is not entered in the service treatment records, but the Veteran testified that he have skin rash and he is competent to describe a skin rash. 







Considering accepted medical principles, pertaining to tinea cruris, the VA examiner is asked to comment on whether the current tinea cruris represents a continuation or progression of the skin condition described by the Veteran in service or the development of a new and separate condition after service.

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, when one cause, namely, the skin rash in service, is not more likely than any other to cause the post-service tinea cruris and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review. 

3.  Afford the Veteran a VA gastrointestinal examination to determine the following: 

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), or an opinion is not possible without resort to speculation that current diarrhea is related to similar symptoms in service, which noted in service.






The Veteran testified that he has had chronic diarrhea since service and after service symptoms of diarrhea were note by VA by history in 1980 and on VA examinations in March 1983, in May 2005, and in October 2008. 

Considering accepted medical principles, pertaining to diarrhea, the VA examiner is asked to comment on whether the current diarrhea represents a continuation or progression of the symptoms in service or the development of a new and separate condition after service.

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, when one cause, namely, the symptoms in service, are not more likely than any other to cause the post-service diarrhea and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review.










4.  After the requested development is completed, adjudicate the claims of service connection on the merits for headaches, including aggravation by service-connected posttraumatic stress disorder, for tinea cruris, and for colitis (irritable bowel syndrome).  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


D epartment of Veterans Affairs


